DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,194,582. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader versions of the claims of the patent that exclude certain details that are present in the claims of the patent.
Instant Application
Patent
1. A system, comprising: a first cache set configured to provide a first physical output upon a cache hit; a second cache set configured to provide a second physical output upon a cache hit; a first register associated with the first cache set; a second register associated with the second cache set; and a logic circuit coupled to a processor to control the first cache set and the second cache set; wherein when an execution type identified by the processor changes from speculative execution to non-speculative execution, the logic circuit is configured to: change a state of the first register and the second register in response to a status of speculative execution indicating that a result of speculative execution is to be accepted; and maintain the state of the first register and the second register without changes in response to the status of speculative execution indicating that a result of speculative execution is to be rejected.

3. The system of claim 1, comprising a mapping circuit to map physical outputs of the first cache set to a first logical cache and the second cache set to a second logical cache.

7. The system of claim 5, further comprising: a connection to a speculation-status signal line from the processor identifying the status of a speculative execution of instructions by the processor, wherein the connection to the speculation-status signal line is configured to receive the status of a speculative execution, and wherein the status of a speculative execution indicates that a result of a speculative execution is to be accepted or rejected; wherein when an execution type changes from the speculative execution to a non-speculative execution, the logic circuit is configured to: change, via the control register, the state of the first cache set and the second cache set, if the status of speculative execution indicates that a result of speculative execution is to be accepted; and maintain, via the control register, the state of the first cache set and the second cache set without changes, if the status of speculative execution indicates that a result of speculative execution is to be rejected.
1. A cache system, comprising: a plurality of cache sets, comprising: a first cache set configured to provide a first physical output upon a cache hit; and a second cache set configured to provide a second physical output upon a cache hit; a control register having a first state and a second state; and a mapping circuit coupled to the control register to map respective physical outputs of the plurality of cache sets to a first logical cache and a second logical cache according to a state of the control register; wherein the cache system is configured to be coupled between a processor and a memory system; wherein when a memory address is received from the processor and the control register is in the first state, the mapping circuit is configured to: map the first physical output to the first logical cache for a first type of execution by the processor to implement commands received for accessing the memory system via the first cache set during the first type of execution; and map the second physical output to the second logical cache for a second type of execution by the processor to implement commands received for accessing the memory system via the second cache set during the second type of execution; and wherein when a memory address is received from the processor and when the control register is in the second state, the mapping circuit is configured to: map the first physical output to the second logical cache to implement commands received for accessing the memory system via the first cache set during the second type of execution; and map the second physical output to the first logical cache to implement commands for accessing the memory system via the second cache set for the first type of execution; a plurality of registers associated with the plurality of cache sets respectively, comprising: a first register associated with the first cache set; and a second register associated with the second cache set; and a logic circuit coupled to the processor to control the plurality of cache sets according to the plurality of registers; a connection to a speculation-status signal line from the processor identifying a status of a speculative execution of instructions by the processor, wherein the connection to the speculation-status signal line is configured to receive the status of a speculative execution, and wherein the status of a speculative execution indicates that a result of a speculative execution is to be accepted or rejected; and wherein when an execution type changes from the speculative execution to a non-speculative execution, the logic circuit is configured to: change, via the control register, the state of the first and second registers, if the status of speculative execution indicates that a result of speculative execution is to be accepted; and maintain, via the control register, the state of the first and second registers without changes, if the status of speculative execution indicates that a result of speculative execution is to be rejected.
2. The system of claim 1, wherein when a memory address is received from the processor, the logic circuit is configured to: generate a set index from at least the memory address; and determine whether the set index matches with a content stored in the first register or with a content stored in the second register; wherein the logic circuit is configured to implement a command via the first cache set in response to the set index matching with the content stored in the first register and via the second cache set in response to the set index matching with the content stored in the second register.
3. The cache system of claim 1, wherein when the memory address is received from the processor, the logic circuit is configured to: generate a set index from at least the memory address; and determine whether the generated set index matches with a content stored in the first register or with a content stored in the second register; and wherein the logic circuit is configured to implement a command via the first cache set in response to the generated set index matching with the content stored in the first register and via the second cache set in response to the generated set index matching with the content stored in the second register.
4. The system of claim 3, wherein the first logical cache is a normal cache for non- speculative execution by the processor, and wherein the second logical cache is a shadow cache for speculative execution by the processor.
2. The cache system of claim 1, wherein the first logical cache is a normal cache for non-speculative execution by the processor, and wherein the second logical cache is a shadow cache for speculative execution by the processor.
5. The system of claim 4, wherein the mapping circuit is part of or connected to the logic circuit.
4. The cache system of claim 3, wherein the mapping circuit is part of or connected to the logic circuit and wherein the state of the control register can control a state of a cache set of the plurality of cache sets.
6. The system of claim 5, comprising a control register, wherein a state of the control register can control the state of the first cache set or the second cache set.
4. The cache system of claim 3, wherein the mapping circuit is part of or connected to the logic circuit and wherein the state of the control register can control a state of a cache set of the plurality of cache sets.
8. The system of claim 4, wherein the mapping circuit is part of or connected to the logic circuit.
4. The cache system of claim 3, wherein the mapping circuit is part of or connected to the logic circuit and wherein the state of the control register can control a state of a cache set of the plurality of cache sets.
9. A system, comprising: a first cache set configured to provide a first physical output upon a cache hit; a second cache set configured to provide a second physical output upon a cache hit; a first register associated with the first cache set; a second register associated with the second cache set; a logic circuit coupled to a processor to control the first cache set and the second cache set according to the first register and the second register; and a connection to a speculation-status signal line from the processor identifying a status of a speculative execution of instructions by the processor, wherein the connection to the speculation-status signal line is configured to receive the status of a speculative execution, wherein the status of a speculative execution indicates that a result of a speculative execution is to be accepted or rejected; wherein when an execution type changes from the speculative execution to a non-speculative execution, the logic circuit is configured to: change a state of the first register and the second register if the status of speculative execution indicates that a result of speculative execution is to be accepted; and maintain the state of the first register and the second register without changes, if the status of speculative execution indicates that a result of speculative execution is to be rejected.

11. The system of claim 9, comprising a mapping circuit coupled to the control register to map respective physical outputs of the first cache set to a first logical cache and the second cache set to a second logical cache according to a state of the control register.

12. The system of claim 11, wherein the first logical cache is a normal cache for non- speculative execution by the processor, and wherein the second logical cache is a shadow cache for speculative execution by the processor.
8. A cache system, comprising: a plurality of cache sets, comprising: a first cache set configured to provide a first physical output upon a cache hit; and a second cache set configured to provide a second physical output upon a cache hit; a control register having a first state and a second state; and a mapping circuit coupled to the control register to map respective physical outputs of the plurality of cache sets to a first logical cache and a second logical cache according to a state of the control register; wherein the first logical cache is a normal cache for non-speculative execution by a processor, and wherein the second logical cache is a shadow cache for speculative execution by the processor; wherein when the control register is in the first state, the mapping circuit is configured to: map the first physical output to the normal cache to implement commands received for accessing a memory system via the first cache set during a first type of execution; and map the second physical output to the shadow cache to implement commands received for accessing the memory system via the second cache set during a second type of execution; and wherein when the control register is in the second state, the mapping circuit is configured to: map the first physical output to the shadow cache to implement commands received for accessing the memory system via the first cache set during the second type of execution; and map the second physical output to the normal cache to implement commands received for accessing the memory system via the second cache set for the first type of execution; a plurality of registers associated with the plurality of cache sets respectively, comprising: a first register associated with the first cache set; and a second register associated with the second cache set; and a logic circuit coupled to the processor to control the plurality of cache sets according to the plurality of registers; a connection to a speculation-status signal line from the processor identifying a status of a speculative execution of instructions by the processor, wherein the connection to the speculation-status signal line is configured to receive the status of a speculative execution, and wherein the status of a speculative execution indicates that a result of a speculative execution is to be accepted or rejected; and wherein when an execution type changes from the speculative execution to a non-speculative execution, the logic circuit is configured to: change, via the control register, the state of the first and second registers, if the status of speculative execution indicates that a result of speculative execution is to be accepted; and maintain, via the control register, the state of the first and second registers without changes, if the status of speculative execution indicates that a result of speculative execution is to be rejected.
10. The system of claim 9, wherein when a memory address is received from the processor, the logic circuit is configured to: generate a set index from at least the memory address; and determine whether the set index matches with a content stored in the first register or with a content stored in the second register; wherein the logic circuit is configured to implement a command via the first cache set in response to the set index matching with the content stored in the first register and via the second cache set in response to the set index matching with the content stored in the second register.
9. The cache system of claim 8, wherein when the memory address is received from the processor, the logic circuit is configured to: generate a set index from at least the memory address; and determine whether the generated set index matches with a content stored in the first register or with a content stored in the second register; and wherein the logic circuit is configured to implement a command received via the first cache set in response to the generated set index matching with the content stored in the first register and via the second cache set in response to the generated set index matching with the content stored in the second register.

11. The cache system of claim 10, further comprising: a connection to the speculation-status signal line from the processor identifying the status of a speculative execution of instructions by the processor, wherein the connection to the speculation-status signal line is configured to receive the status of a speculative execution, and wherein the status of a speculative execution indicates that a result of a speculative execution is to be accepted or rejected; and wherein when an execution type changes from the speculative execution to a non-speculative execution, the logic circuit is configured to: change, via the control register, the state of the first and second cache sets, if the status of speculative execution indicates that a result of speculative execution is to be accepted; and maintain, via the control register, the state of the first and second cache sets without changes, if the status of speculative execution indicates that a result of speculative execution is to be rejected.
13. The system of claim 12, wherein the mapping circuit is part of or connected to the logic circuit and wherein the state of the control register can control a state of the first cache set or the second cachet set.
10. The cache system of claim 9, wherein the mapping circuit is part of or connected to the logic circuit and wherein the state of the control register can control a state of a cache set of the plurality of cache sets.
14. The system of claim 13, wherein the state of the control register can control the state of the first cache set or the second cache set by changing a valid bit for each block of a respective cache set.
5. The cache system of claim 4, wherein the state of the control register can control the state of a cache set of the plurality of cache sets by changing a valid bit for each block of the cache set.
15. The system of claim 12, wherein the mapping circuit is part of or connected to the logic circuit and wherein the state of the control register can control a state of the first register or the second register via the mapping circuit
15. The system of claim 12, wherein the mapping circuit is part of or connected to the logic circuit and wherein the state of the control register can control a state of the first register or the second register via the mapping circuit
16. A system, comprising: a first cache set configured to provide a first physical output upon a cache hit; and a second cache set configured to provide a second physical output upon a cache hit; a first register associated with the first cache set; a second register associated with the second cache set; and wherein when an execution type identified by a processor changes from a speculative execution to a non-speculative execution, the system is configured to: change a state of the first register and the second register in response to a status of speculative execution indicating that a result of speculative execution is to be accepted; and maintain the state of the first register and the second register without changes in response to the status of speculative execution indicating that a result of speculative execution is to be rejected.

19. The system of claim 18, wherein the first logical cache is a normal cache for non- speculative execution by the processor, and wherein the second logical cache is a shadow cache for speculative execution by the processor.
13. A cache system, comprising: a plurality of cache sets, comprising: a first cache set configured to provide a first physical output upon a cache hit; and a second cache set configured to provide a second physical output upon a cache hit; a control register having a first state and a second state; and a mapping circuit coupled to the control register to map respective physical outputs of the plurality of cache sets to a first logical cache and a second logical cache according to a state of the control register; wherein the first logical cache is a normal cache for non-speculative execution by a processor, and wherein the second logical cache is a shadow cache for speculative execution by the processor; wherein when a memory address is received from the processor and when the control register is in the first state, the mapping circuit is configured to: map the first physical output to the normal cache to implement commands received for accessing a memory system via the first cache set during a first type of execution; and map the second physical output to the shadow cache to implement commands received for accessing the memory system via the second cache set during the second type of execution; and wherein when a memory address is received from the processor and when the control register is in the second state, the mapping circuit is configured to: map the first physical output to the shadow cache to implement commands received for accessing the memory system via the first cache set during the second type of execution; and map the second physical output to the normal cache to implement commands received for accessing the memory system via the second cache set for the first type of execution; a plurality of registers associated with the plurality of cache sets respectively, comprising: a first register associated with the first cache set; and a second register associated with the second cache set; and a logic circuit coupled to the processor to control the plurality of cache sets according to the plurality of registers; a connection to a speculation-status signal line from the processor identifying a status of a speculative execution of instructions by the processor, wherein the connection to the speculation-status signal line is configured to receive the status of a speculative execution, and wherein the status of a speculative execution indicates that a result of a speculative execution is to be accepted or rejected; and wherein when an execution type changes from the speculative execution to a non-speculative execution, the logic circuit is configured to: change, via the control register, the state of the first and second registers, if the status of speculative execution indicates that a result of speculative execution is to be accepted; and maintain, via the control register, the state of the first and second registers without changes, if the status of speculative execution indicates that a result of speculative execution is to be rejected.
17. The system of claim 16, wherein when a memory address is received from the processor, the system is configured to: generate a set index from at least the memory address; and determine whether the set index matches with a content stored in the first register or with a content stored in the second register; wherein the system is configured to implement a command via the first cache set in response to the set index matching with the content stored in the first register and via the second cache set in response to the set index matching with the content stored in the second register.
14. The cache system of claim 13, wherein when a memory address is received from the processor, the logic circuit is configured to: generate a set index from at least the memory address; and determine whether the generated set index matches with a content stored in the first register or with a content stored in the second register; and wherein the logic circuit is configured to implement a command received via the first cache set in response to the generated set index matching with the content stored in the first register and via the second cache set in response to the generated set index matching with the content stored in the second register.
18. The system of claim 16, comprising a mapping circuit coupled to a control register to map respective physical outputs of the first cache set to a first logical cache and the second cache set to a second logical cache according to a state of the control register.
15. The cache system of claim 14, wherein the mapping circuit is part of or connected to the logic circuit and wherein the state of the control register can control a state of a cache set of the plurality of cache sets.
20. The system of claim 19, wherein the mapping circuit is part of or connected to the logic circuit and wherein the state of the control register can control a state of the first cache set or the second cache set.
15. The cache system of claim 14, wherein the mapping circuit is part of or connected to the logic circuit and wherein the state of the control register can control a state of a cache set of the plurality of cache sets.


Claim Objections
Claims 8 and 15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 5 and 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Allowable Subject Matter
Claims 1-20 allowed over the prior art for the reasons given in the Allowability Notice mailed 8/11/2021 of the parent application 16/528,489.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132